Cope, J. delivered the opinion of the Court
Field, C. J. concurring.
There is nothing in either of the points made by the defendant’s counsel.
1. The evidence tended to show that the offense was committed within the jurisdiction of the Court, and the verdict of the jury is conclusive of the question. In addition to this, it does not appear that all the evidence is set forth in the record.
2. The Act of April 23, 1858, authorizing the Board of Supervisors of the city and county of San Francisco, to appoint an Assistant Prosecuting District Attorney, does not define specifically the duties of that officer, except that it provides that he shall be “ the Prosecuting Attorney for the Police Court of said city and county.” The act evidently contemplates, however, that he shall assist the District Attorney in the discharge of all his official duties. The section authorizing the appointment reads as follows: “ To have power to appoint an Assistant Prosecuting District Attorney, who shall hold said office during the pleasure of said Board. The said assistant shall also be the Prosecuting Attorney for the Police Court of said city and county, and shall *429receive a salary, as such assistant and Prosecuting Police Attorney, of twenty-four hundred dollars per annum, payable monthly out of the general fund, which shall be in full for all services rendered for said city and county, or for either of them.” There is nothing in this section which limits the authority of this officer to any particular class of cases, and its true construction is, that he shall be Prosecuting Attorney for the Police Court, and shall assist the District Attorney in the discharge of the various duties devolving upon him *by law. One of these duties is the prosecution of charges before the grand jury, and if the assistant may perform the duty, he must be deemed to be clothed with the powers and privileges necessary for that purpose. While acting for the District Attorney, his acts possess the same validity, and must be regarded in the same light, as if done by that officer in person.
Judgment affirmed.